Exhibit 2009 Administrative Guidelines for the Copano Energy, L.L.C. Management Incentive Compensation Plan The Copano Energy, L.L.C. Management Incentive Compensation Plan (the “Plan”) is established by the Board of Directors of Copano Energy, L.L.C. (the “Company”) to encourage and reward significant contributions to the successful and profitable operation of the enterprise by (i) management employees of the Company or a subsidiary thereof or (ii) employees of an Affiliate who perform services in a management capacity on behalf of the Company or a subsidiary thereof.The Compensation Committee of the Board, which oversees executive compensation matters on behalf of the Board, approves the Administrative Guidelines for the Plan each Plan Year. Terms capitalized in these Administrative Guidelines but not defined herein shall have the meaning attributed to such terms in the Plan. Participation Participants eligible for the Plan effective January 1, 2009 for the 2009 Plan Year shall be those employees of the Company and its Affiliates named in Exhibit A to these Guidelines.Upon the recommendation of the CEO, the Committee may approve the entry of additional Participants in the Plan during the Plan Year following their promotion or employment date.Participants who enter the Plan during the Plan Year shall be eligible for an Award under the Plan but, in the discretion of the CEO and Committee Chairman, may only be eligible for an Award calculated pro rata based upon the period of actual service during the Plan Year. Bonus
